DETAILED ACTION
	In RCE filed on 01/29/2021 Claims 1- 2 and 4- 12 are pending. Claims 1, 4- 6, and 11- 12 are currently amended. Claims 1- 2 and 4- 12 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	The term “convex region” is interpreted as a projected region based on the Applicant’s depiction and description of the convex region.
	The limitation “a ratio, to an area of a range where the groove region is formed in the abutment surface of the second die, of a total area of the groove region and open ends of the second kneaded material introducing holes” is interpreted as a ratio of an area where the groove region is formed in the abutment surface of the second die to a total area which comprises an area of the groove region and an area of the open ends of the second kneaded material introducing holes.
	
Allowable Subject Matter
Claims 1- 2 and 4- 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest reference, JP 2013-132879 (“Yoshino”), teaches at least one groove region in the lower abutment surface (27b) of the annular second die (27) (Fig. 8), through which, in the rotated position, the kneaded material moves between at least one of the second plurality of the first kneaded material introducing holes (26) and at least one of the second kneaded material introducing holes (29) (Fig. 5, annotated Fig. 8(2), and [0041] teach a region located in the lower abutment surface of mold 27. The mold may be rotated 360°, or multiples thereof, to a rotated position where a kneaded material moves from holes 26 to holes 29); and wherein the at least one groove region has a latticed shape to connect two proximate open ends, among open ends of the plurality of the second kneaded introducing holes, by a straight line (See annotated Fig. 8(2) where the highlighted lower region of the holes 29 and mold 27 may be interpreted as the claimed groove region having a latticed shape to connect two proximate open ends).

    PNG
    media_image1.png
    372
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1502
    540
    media_image2.png
    Greyscale

However, Yoshino does not teach or suggest the at least one groove region comprises a first plurality of grooves extending in a first direction and a second plurality of grooves extending in a second direction orthogonal to the first direction defining a latticed shape, each groove of the plurality of first and second plurality of grooves in the latticed shape being configured to connect two open ends, among open ends of the plurality of the second kneaded material introducing holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744